Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2020 has been entered.

 Response to Amendment
This office action is in response to amendment/reconsideration filed on 12/16/2020, the amendment/reconsideration has been considered. Claims 1, 4, 8, 11, 17 and 19 have been amended, claims 2 and 9 are canceled and claims 21-22 are newly added. Claims 1, 3-8 and 10-22 are pending for examination as cited below.
	
Response to Arguments
Applicant’s arguments, see remarks, filed 12/16/2020, with respect to amended claims have been fully considered and are persuasive.  The rejection of previously presented claims has been withdrawn. 

Allowable Subject Matter
Claims 1, 3-8 and 10-22 allowed over cited references.
Allowable Subject Matter
This communication warrants no examiner’s reason for allowance, as applicant’s reply makes evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104 (e). In this case, the substance of applicant’s remarks in the Amendment filed on 12/16/2020 with respect to the amended claim limitations point out the reason claims are patentable over the prior art of record. Thus, the reason for allowance is in all probability evident from the record and no statement for examiner’s reason for allowance is necessary (see MPEP 13202.14).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Satheesh et al. (Pub. No.: US 2018/0146233 A1) is one of the most pertinent art in the field of invention. Satheesh discloses, an apparatuses are described for automatically navigating a graphical user interface (GUI) of a media device.
	Arling et al. (Pub. No.: US 2018/0040237 A1) is yet another most pertinent art in the same field of endeavor. Arling discloses, in response to a detected presence of an intended target appliance within a logical topography of controllable appliances identity information associated with the intended target appliance is used to automatically add to a graphical user interface of a controlling device an icon representative of the intended target appliance and to create at a Universal Control Engine a listing of communication methods for use in controlling corresponding functional operations of the intended target appliance.
	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571 272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tauqir Hussain/Primary Examiner, Art Unit 2446